ORDER
PER CURIAM:
AND NOW, this 12th day of November, 1992, Philip J. Scriffignano having been disbarred from the practice of law in *494the State of New Jersey by Order of the Supreme Court of New Jersey dated November 20, 1991; the said Philip J. Scrifflgnano having been directed on June 11, 1992, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed in this Court, it is
ORDERED that Philip J. Scrifflgnano is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.